
	
		II
		111th CONGRESS
		1st Session
		S. 602
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2009
			Mr. Brown (for himself,
			 Mr. Kerry, and Mr. Lieberman) introduced the following bill; which
			 was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To direct the Secretary of Homeland Security to conduct a
		  survey to determine the level of compliance with national voluntary consensus
		  standards and any barriers to achieving compliance with such standards, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Firefighter Fatality Reduction Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)Each year in the
			 United States, over 100 firefighters die in the line of duty, while an
			 additional tens of thousands of firefighters are injured.
			(2)The Federal
			 Government has a vested interest in protecting firefighter health and safety,
			 as it relies on local fire departments to efficiently and effectively implement
			 the National Response Framework in the response to major disasters.
			(3)Adequate training,
			 proper personal protective equipment, safe staffing levels, safe operating
			 procedures, and physical and mental fitness of firefighters can reduce
			 avoidable firefighter fatalities.
			(4)The fire services,
			 in conjunction with Government agencies and interested private-sector parties,
			 has partnered with standards-making bodies to develop national voluntary
			 consensus standards for safe fire department operations and fire fighting
			 capabilities.
			(5)Such standards are
			 widely respected and promoted by all facets of the fire service to better
			 ensure firefighter health and safety.
			(6)Through its
			 Firefighter Fatality Investigation and Prevention Program, the National
			 Institute for Occupational Safety and Health has identified the failure to
			 follow specific national voluntary consensus standards as a contributing factor
			 in many firefighter deaths.
			(7)A
			 comprehensive accounting of fire department compliance with national voluntary
			 consensus standards would help policy makers seeking to enhance public safety
			 and reduce avoidable firefighter fatalities.
			3.DefinitionsIn this Act—
			(1)the term national voluntary consensus
			 standards means the most recently issued edition of the national
			 voluntary consensus standards for firefighter and fire department staffing,
			 training, safe operations, personal protective equipment, and fitness available
			 on the date of enactment of this Act;
			(2)the term Secretary means the
			 Secretary of Homeland Security; and
			(3)the term
			 Task Force means the Task Force to Enhance Firefighter Safety
			 established under section 5(a).
			4.Survey by the
			 Department of Homeland Security
			(a)Survey
			 requiredNot later than 120 days after the date of enactment of
			 this Act, the Secretary, in consultation with the Task Force, shall begin to
			 conduct a survey of each career, volunteer, and combination fire department
			 located in the United States in order to ascertain whether each such fire
			 department is in compliance with national voluntary consensus standards.
			(b)Contents of
			 surveyIn conducting the survey, the Secretary shall—
				(1)ascertain the
			 rates of compliance with national voluntary consensus standards of—
					(A)paid, volunteer, and combination fire
			 departments;
					(B)fire departments
			 located in communities of varying sizes; and
					(C)fire departments
			 in each of the States and territories; and
					(2)ascertain, for each fire department in the
			 United States, compliance with national voluntary consensus standards for
			 staffing, training, safe operations, personal protective equipment, and
			 fitness.
				(c)ReportNot later than 2 years after the date of
			 enactment of this Act, the Secretary shall submit to Congress a report—
				(1)containing a summary of the findings of the
			 survey required under subsection (a); and
				(2)that includes an accounting of fire
			 department compliance with national voluntary consensus standards as described
			 in subsection (b)(1).
				5.Establishment of
			 Task Force to Enhance Firefighter Safety
			(a)EstablishmentNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 shall establish a task force to be known as the Task Force to Enhance
			 Firefighter Safety.
			(b)Membership
				(1)In
			 generalMembers of the Task Force shall be appointed by the
			 Secretary from among the general public and shall include—
					(A)representatives of
			 national organizations representing firefighters and fire chiefs;
					(B)individuals
			 representing standards-setting and accrediting organizations, including
			 representatives from the voluntary consensus codes and standards development
			 community; and
					(C)other individuals
			 as the Secretary determines to be appropriate.
					(2)Representatives
			 of other departments and agenciesThe Secretary may invite representatives of
			 other Federal departments and agencies that have an interest in the fire
			 service to participate in the meetings and other activities of the Task
			 Force.
				(3)Number; terms of
			 service; pay and allowancesThe Secretary shall determine the number,
			 terms of service, and pay and allowances of members of the Task Force appointed
			 by the Secretary, except that a term of service of any such member may not
			 exceed 2 years.
				(c)ResponsibilitiesThe Task Force shall—
				(1)consult with the Secretary to conduct the
			 survey required under section 4; and
				(2)develop a plan to
			 enhance firefighter safety by increasing fire department compliance with
			 national voluntary consensus standards for staffing, training, safe operations,
			 personal protective equipment, and fitness, including by—
					(A)reviewing and evaluating the report
			 required under section 4 to determine the extent of and barriers to achieving
			 compliance with national voluntary consensus standards among fire departments;
			 and
					(B)considering ways
			 in which the Federal Government, States, and local governments can promote,
			 encourage, or require fire departments to comply with national voluntary
			 consensus standards.
					(d)Report to
			 congressNot later than 6 months after the date on which the
			 Secretary submits the report required under section 4(c), the Task Force shall
			 submit to Congress and the Secretary a report containing the findings and
			 recommendations of the Task Force together with the plan described in
			 subsection (c)(2).
			
